        Case 7:19-cv-05910-PMH
Case 7-19-cv-05910-PMH          Document
                          Document       41 inFiled
                                   40 Filed    NYSD 03/19/21 Page 1 ofPage
                                                      on 03/18/2021    2   1 of 2




                                La pietra & Krieger, P.C.
                                  ATTORNEYS AND COUNSELORS AT LAW
                                       30 Glenn Street Suite 105
                                        White Plains, NY 10603
                                        www.excoplawyer.com
                                          Tel. (914) 684-6000
                                          Fax (914) 287-6460

Louis C. La Pietra*                                                            Legal Assistants
Michael J. Krieger^                           The conference scheduled for March
                                                                              Nicole25, 2021 is re-
                                                                                     Poccia
                                              scheduled for March 24, 2021 at Brian
                                                                               3:00Feibus
                                                                                     p.m. At the time of the
                                              scheduled conference all parties shall call (888) 398-2342;
Of Counsel
                                              access code: 3456831. The Clerk is instructed to terminate
Frank M. Rutigliano*
Adrienne J. Orbach*                           ECF No. 40.
*Also admitted in Connecticut
^Also admitted in New Jersey
                                              SO ORDERED.
                                                                      March 18, 2021
Via ECF                                       ________________________
Hon. Philip M. Halpern                        Philip M. Halpern, U.S.D.J.
United States District Court
Southern District of New York                 Dated: White Plains, NY
300 Quarropas Street                                 March 19, 2021
White Plains, NY 10601-4150


Re:      Deborah Nifosi v. Pet Goods, Inc., et al.
         Case Number 7:19-cv-05910-PMH
         Conference Scheduled for March 25, 2021 at 10:45 AM

Your Honor:

       As you may be aware, I am the attorney representing the Defendants in the case specified
above. Please be advised that I will be undergoing surgery on March 25, 2021, with said surgery
having been scheduled very recently. Following my conversations with Plaintiff’s counsel, who
gives his consent, I am requesting that the conference be advanced, subject to the court’s
availability to March 22, 2021, any time after 3:00 PM or to March 24, 2021 at any hour that is
convenient to your schedule.

          Discovery is Nearly Complete

       As to the status of the case, I can report that thus far the parties have essentially
concluded almost all document discovery and deposed both defendants. All that remains is the
continuation of Plaintiff’s deposition and the few document demands arising from the
depositions of both parties.
        Case 7:19-cv-05910-PMH
Case 7-19-cv-05910-PMH          Document
                          Document       41 inFiled
                                   40 Filed    NYSD 03/19/21 Page 2 ofPage
                                                      on 03/18/2021    2   2 of 2




       The Parties Request a Settlement Conference Before a Magistrate Judge

        More importantly, following the depositions, the parties have engaged in more fruitful
settlement discussions than previously had at mediation. Thus, as an alternative to either
advancing or adjourning the conference, if your Honor is amenable, and in the interests of
judicial economy, counsel for both sides are requesting that the matter be referred to a Magistrate
Judge for a settlement conference, with the hope that we can obviate the need for the continued
deposition of plaintiff and the remaining exchange of documents.


       Thank you for your consideration.



                                                     Respectfully yours,


                                                     Louis C. La Pietra (LL 6978)


C: John Luke, Esq
